Citation Nr: 1527166	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left ring finger residual disability, to include a flexion contracture of the proximal interphalangeal (PIP) joint and fracture of the left fourth metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1972 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied entitlement to service connection for a left ring finger fracture with residual flexion contracture of the PIP joint.  

The June 2012 rating decision that gave rise to this appeal also granted service connection for a left ring finger scar, and assigned a noncompensable disability rating.  In October 2012, the Veteran initiated an appeal as to the initial disability rating assigned for the left ring finger scar, but the Veteran did not perfect the appeal following a February 2013 Statement of the Case.  In April 2014, the Veteran filed a new claim for entitlement to an increased disability rating for a left ring finger scar; however, in a July 2014 statement, the Veteran withdrew the claim.  Therefore, the issue of entitlement to an increased disability rating for a left ring finger scar is not in appellate status, and is not before the Board.  

In addition, the Veteran initiated an appeal as to the issue of entitlement to an increased disability rating for migraine headaches associated with a traumatic brain injury.  In the same July 2014 statement in which he withdrew his claim for the left ring finger scar, the Veteran indicated an intent to continue to pursue an appeal for migraine headaches.  However, the Veteran did not perfect the appeal following the August 2014 Statement of the Case.  Therefore, this issue is also not in appellate status, and is not before the Board.  

In April 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  During the April 2015 Board hearing, the Veteran requested, and was granted, a period of 30 days within which to submit private medical records and lay statements in support of the appeal.  This evidence has been received and associated with the claims file.  

After reviewing the Veteran's contentions and the evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this regard, the Veteran initially claimed service connection for a "left hand ring finger" injury.  See April 2012 VA Form 21-526.  Upon VA examination in June 2012, the VA examiner noted an old fracture to the left fourth metacarpal and provided a diagnosis of a left ring finger fracture with residual flexion contracture of the PIP joint, which is how the claim was subsequently adjudicated.  However, evidence of record, including the Veteran's testimony at the April 2015 Board hearing, indicates that the Veteran did not sustain a fracture in service, but instead, sustained the fourth metacarpal fracture post-service.  Therefore, in consideration of the holdings of Brokowski and Clemons, the Board has recharacterized the claim as reflected on the title page.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a left ring finger residual disability.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).
 
The Veteran contends that service connection is warranted for left ring finger residuals of an injury sustained during service.  In connection with the claim of service connection, the Veteran was afforded a VA examination in June 2012.  Additionally, a supplemental VA medical opinion was obtained in September 2013.  For the reasons discussed below, the Board finds these opinions to be insufficient for adjudication purposes, and finds that a new VA examination is required.  

As it relates to his left ring finger, the Veteran has described two injuries, one that occurred during service, and one that occurred post-service.  Regarding the in-service injury, the Veteran reports that he injured his left ring finger when he was pushed out of a window.  The Veteran reports that he grabbed the ledge of the window to prevent himself from falling, but his ring caught the edge of the window causing a laceration to his ring finger.  See Hearing Transcript p. 5.  A July 1973 service treatment record indicates that the Veteran's laceration was cleaned and dressed, and the Veteran was instructed to return to the clinic for possible sutures.  The Veteran testified that sutures were used to close the laceration, but there is documented follow-up care noted in the service treatment records.  The Veteran testified that he has experienced pain and limited motion in the ring finger ever since the July 1973 injury.  See id at p. 7. 

Regarding the post-service injury, the Veteran testified that he fractured his left fourth metacarpal when he fell out of a boat onto a rock.  See Hearing Transcript p. 8.  The Veteran further testified that he was unable to properly brace himself due to the limited movement in his left ring finger.  See id.  A June 1987 private radiographic imaging report documents a minimally-displaced oblique fracture of the left fourth metacarpal with no other abnormality seen.  A June 1987 private treatment record indicates the Veteran was treated with a short arm case.  The June 1987 treatment record also indicates the Veteran reported a previous flexor tendon injury and presented with an old extension lag in the fourth PIP joint.  A subsequent September 1987 private treatment record indicates the Veteran presented with a 50 degree flexion contracture of the PIP joint due to an old injury.  These private treatment records, however, do not identify the prior injury reported by the Veteran.  

The Veteran was afforded a VA examination in June 2012.  The VA examiner noted a contemporaneous radiographic imaging report that revealed an old healed oblique fracture deformity of the fourth metacarpal.  The VA examiner indicated that the Veteran's current residual symptoms of pain and a flexion contracture were the result of the ring finger fracture, which was "not a result of or aggravation of events which occurred while in service."  The VA examiner further indicated that "there is no objective medical evidence that the veteran sustained a fracture to this finger during service."  The 1987 private medical records were not available for review by the VA examiner.

A supplemental VA medical opinion was obtained in September 2013 to address the likelihood of a tendon injury occurring concomitant with the ring finger laceration in July 1973.  The VA examiner reviewed the June 2012 VA examination report and a September 2012 treatment record from a private plastic hand surgeon.  According to the September 2012 private treatment record, the Veteran reported having undergone surgical repair of a ring finger flexor tendon and subsequently, developed a nerve injury.  The September 2013 VA examiner found no evidence of a flexor tendon repair, and therefore, concluded that the Veteran's claimed condition of tendon damage was less likely than not incurred in or caused by the in-service injury.  At the April 2015 Board hearing, the Veteran clarified that he never underwent a surgical flexor tendon repair.  See Hearing Transcript p. 3.  

In review of both VA opinions, the Board finds both opinions to be based on inaccurate factual bases and do not fully address the Veteran's contentions.  The June 2012 VA opinion indicated that the Veteran's current symptoms are the result of the fourth metacarpal fracture, not the in-service laceration injury.  However, private medical records demonstrate that at the time of the fourth metacarpal fracture, the Veteran presented with a flexion contracture of 50 degrees from a prior injury, although the specific injury was never identified.  In addition, the September 2013 VA examiner, having found no evidence of a flexor tendon repair in service, opined that the Veteran did not experience tendon damage in-service; however, the VA examiner did not opine if the laceration injury alone could have caused the tendon damage contended by the Veteran.  Furthermore, as the Veteran now contends that the residual flexion contracture from the initial injury, at least in part, led to the fracture of the fourth metacarpal, a secondary theory of entitlement was never considered by the VA examiners.  Therefore, the Board finds that a new VA examination is needed to determine the etiology and nature of the Veteran's current left ring finger residual disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the current left ring finger residual disability.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a) Identify any current disability of the left ring finger other than the already service-connected laceration of the left ring finger.

b) Is it at least as likely as not (a 50 percent probability or greater) that the current left ring finger residual disability, other than the already service-connected laceration of the left ring finger, began during service or are otherwise etiologically related to active service?

In rendering the above opinion, the VA examiner should consider and discuss the Veteran's lay statements regarding continuous symptoms since the initial in-service injury.  

c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left fourth metacarpal fracture sustained in 1987 and any resultant residual disability was either (i) proximately due to, or 
(ii) aggravated by, any residuals from the 1973 in-service left ring finger injury?    

In rendering the above opinion, the VA examiner should consider and discuss the Veteran's contention that the left fourth metacarpal fracture sustained in 1987 was due to, at least in part, his inability to properly protect himself during the fall because he was unable to fully extend his ring finger. 

d) If it is the VA examiner's opinion that the left fourth metacarpal fracture and any resultant residual disability was not proximately due to or aggravated by residuals of the in-service left ring finger injury, the VA examiner should, to the extent possible, distinguish residuals due to the in-service injury from residuals due to the post-service injury.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to the claim.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




